Citation Nr: 1315114	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for right eye corneal leukoma and irregular pupil with loss of visual acuity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran relocated during the pendency of this appeal; hence, jurisdiction of his claim now rests with the RO in Atlanta, Georgia.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to a compensable evaluation for right eyelid scar was raised by the Veteran in an October 2008 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


REMAND

The Board regrets further delay to the issues on appeal.  Unfortunately, review of the file reveals relevant, outstanding medical evidence that must be obtained prior to a determination being issued.  

The claims file currently contains outpatient treatment records from the Puget Sound VA Healthcare System (VAHCS) dated from September 2002 through April 2008 as well as from the Long Beach VA Medical Center (VAMC) dated from October 2008 through December 2008.  Pertinent to this appeal, a September 2004 primary care note indicates that the Veteran was being seen by an ophthalmology specialist every six months at the VAMC in Portland, Oregon for treatment of his service-connected right eye condition.  The April 2008 RO rating decision indicates that VAMC Portland treatment records were not found, but the claims file contains no evidence of any request(s) for these records.  Documentation is needed to complete the record.

Records within VA's control are considered to be in the constructive possession of VA adjudicators during the consideration of a claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, it appears that there may be relevant, outstanding treatment records from the Portland VAMC, and as such, the Board finds a remand is necessary to make reasonable efforts to obtain such records.  See id.  Additionally, to ensure that the record before VA is complete, the RO/AMC should also obtain any relevant, outstanding VA treatment records from the Puget Sound VAHCS (dated since April 2008), the Long Beach VAMC (dated since December 2008), and any other VA facilities identified as providing treatment to the Veteran (i.e., facilities in his current home state of Georgia).  

The RO/AMC should also contact the Veteran regarding any treatment and/or evaluation of his service-connected right eye disability since filing his claim in October 2007.  Such letter should specifically request that he provide records pertaining to his failed commercial driving examination in 2007 or information sufficient to allow VA to obtain these records on his behalf.  See 38 C.F.R. § 3.159 (2012).  The Board notes that these records are particularly relevant as they pertain to both of the Veteran's claims on appeal - i.e., increased evaluation for right eye disability and entitlement to a TDIU.  

Finally, the Board acknowledges that the Veteran was scheduled for additional VA examination in October 2012, but failed to report for the examination.  Given these circumstances, VA is not required to provide further examination.  Nevertheless, the Board finds that the Veteran should be afforded another opportunity to report for an examination of his service-connected right eye disability in view of the fact that his most recent examination is more than six years old and this appeal is being remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he either provide outstanding treatment records pertaining to evaluation and/or treatment of his right eye disability, or to provide VA with sufficient information to obtain these records.  This letter should specifically request records pertaining to his failed commercial drivers license examination in 2007.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Portland VAMC, the Puget Sound VAHCS (dated since April 2008), the Long Beach VAMC (dated since December 2008), and any other VA facilities identified as providing treatment to the Veteran (i.e., facilities in his current home state of Georgia).  All records/responses received should be associated with the claims file.  

If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Following receipt of any outstanding treatment records, but whether records are obtained or not, arrange for the Veteran to undergo VA eye examination for the purpose of evaluating the current severity of his service-connected right eye corneal leukoma and irregular pupil with loss of visual acuity.  Access to the claims file and Virtual VA must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should provide a detailed description of any signs and symptoms associated with service-connected right eye corneal leukoma and irregular pupil with loss of visual acuity.  As noted above, all appropriate tests and studies (to include visual acuity and visual field testing) should be accomplished, and all clinical findings should be reported in detail.  The functional effects caused by the Veteran's service-connected right eye disability should be fully addressed, and the examiner should provide an assessment of the impact of the Veteran's disability on his employment and daily life.  

A complete medical rationale for all opinions expressed must be provided.

4.  After the development requested has been completed, the RO should review the examination report(s) to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the October 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



